Citation Nr: 0501792	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  98-21 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for the residuals of a gunshot wound, an injury to 
the left chest involving the respiratory (thoracic) muscles 
(Muscle Group XXI), with status/post pleural cavity injury, 
secondary to perforating wound of left thorax and segmental 
resection of the left lower lobe.

2.  Entitlement to a disability evaluation in excess of 10 
percent for the residuals of a gunshot wound, post-operative 
closure of lesser curvature of stomach and diaphragm.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for the residuals of 
cold feet injury.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder.

6.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO), which denied the veteran's claims.

As a procedural matter, the Board notes that the veteran 
originally filed increased rating claims related to his 
gunshot wound residuals in 1998, including the chest muscle 
damage, pleural cavity injury, and closure of an abdominal 
wound.  While those claims were pending on appeal, he 
submitted additional claims for a low back disorder, a 
psychiatric disorder (based on new and material evidence) 
and, later, cold injury residuals of the feet.  

It appears that the low back, psychiatric, and cold injury 
claims were developed prior to the time the gunshot claims 
were transferred to the Board.  Moreover, by rating decision 
dated in September 2000, the RO combined the ratings for 
muscle injury and pleural cavity residuals to make them a 
single issue.

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  The veteran's initial gunshot injury was most consistent 
with a "moderate" muscle disability, including a through 
and through wound from a single bullet.  While he was 
seriously injured, his hospital course proceeded without 
prolonged infection or hospitalization.

3.  The veteran's chest muscle disability is currently 
manifested by subjective complaints of pain and fatigue; 
objective findings include 5/5 upper extremity strength, 
symmetric expansion of his lungs, no involvement of the 
diaphragm, and left pectoralis muscular atrophy.  

4.  There is no objective clinical evidence of "moderately 
severe" muscle damage, such as prolonged infection, 
sloughing of soft parts, intermuscular scarring, palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles.  

5.  Pulmonary function tests showed a FEV-1 in the range of 
57 - 63 percent predicted, and FEV-1/FVC of 66 - 69 percent. 

6.  The veteran's gastrointestinal disability is currently 
manifested by subjective complaints of some abdominal pain; 
objective findings include normal diagnostic studies, normal 
bowel movements, normal esophageal motility and no anemia, no 
masses, no gastrointestinal reflux, and no hiatal hernia.  

7.  There is no objective clinical evidence of a moderately 
severe disability manifested by partial obstruction, delayed 
motility, or episodes of colic distension.

8.  Service medical records are negative for a chronic low 
back disorder.

9.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and a low back disorder.

10.  Service medical records are negative for complaints of, 
treatment for, or diagnosis of frostbite.

11.  A diagnosis of cold injury residuals to the feet has not 
been shown.

12.  The RO denied service connection for anxiety by rating 
decision dated in October 1970.  He was notified but did not 
appeal.  

13.  The RO's October 1970 decision represents the last final 
disallowance of entitlement to service connection for anxiety 
on any basis.  

14.  The information and evidence received since the RO's 
October 1970 decision bears directly or substantively on the 
issue under appeal, and is so significant that it must be 
considered.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for the residuals of a gunshot wound, an injury to 
the left chest involving the respiratory (thoracic) muscles 
(Muscle Group XXI), with status/post pleural cavity injury, 
secondary to perforating wound of left thorax and segmental 
resection of the left lower lobe have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.41, 4.42, 4.55, 
4.56, 4.59, 4.71, 4.71a, 4.73, 4.97, Diagnostic Codes (DCs) 
5321-6845 (2004).

2.  Entitlement to a disability evaluation in excess of 10 
percent for the residuals of a gunshot wound, post-operative 
closure of lesser curvature of stomach and diaphragm.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.41, 4.42, 4.114, DC 7301 
(2004).

3.  A low back disorder was not incurred in or aggravated by 
the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2004).

4.  The residuals of cold feet injury were not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2004).

5.  The evidence submitted subsequent to the RO's October 
1970 decision denying the claim of entitlement to service 
connection for anxiety is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7103 (West 
2002); 38 C.F.R. § 3.156 (2004); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that his gunshot wound 
residuals are worse than currently evaluated.  
Parenthetically, the Board notes that his single gunshot 
wound is now rated under two separate criteria, including the 
chest muscle and pleural cavity damage (30 percent), and 
closure of an abdominal wound (10 percent).

The veteran also maintains that he developed a low back 
disorder as a direct result of active military duty.  In the 
alternative, he asserts that his current low back 
symptomatology is related to his gunshot injury.  Further, he 
indicated that he was exposed to cold weather while on active 
duty and suffers from cold injury residuals, for which he 
should be granted service connection.  

Finally, he asserts that he has submitted new and material 
evidence to reopen a claim for entitlement to service 
connection for a psychiatric disorder.

I.  Claims for Higher Evaluations for Gunshot Wound 
Residuals, to Include Chest Muscle Damage and Pleural Cavity 
Injury, and Closure of an Abdominal Wound 

Relevant Law and Regulations.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

Service Medical Records and Initial Injury.  In rendering a 
determination on missile injuries, the analysis must start 
with a review of the extent of the original traumatic injury, 
and the course of the disability in the ensuing years.  

Historically, service records show that the veteran suffered 
a single gunshot to the chest in November 1969 as a result of 
being shot by a fellow soldier after a dispute over a dice 
game.  While the veteran was stationed in Vietnam at the 
time, the injury was not sustained in combat.  

The service medical records reflect that the veteran was 
treated for a .38 caliber gunshot wound to the chest.  He was 
treated initially at a Field Hospital in acute shock and 
underwent an emergency left thoracotomy with left lower lobe 
resection and closure of stomach and diaphragm perforation.  
He had chest tube inserted with the evacuation of 
approximately 2000-2500 cc of blood.  There was no artery or 
nerve involvement, and no large vessel injury.  The wound was 
described as a 38 revolver through and through injury with 
the entrance at the 6th intercostal space and the exit 
posteriorly close to the midline of the 6-7th intercostal 
space.  A chest X-ray reflected that the majority of the left 
9th rib had been resected.  

The surgical note more specifically indicated that the 
veteran sustained a through and through wound to the lobe of 
the left lung with perforation of the diaphragm and stomach.  
There was no splenic injury and no big vessel injuries.  A 
left posterolateral thoracotomy was performed with a 
segmental resection of the left lower lung.  The lung was 
noted to be atelectatic and bleeding profusely.  The opening 
in the diaphragm was enlarged and the spleen was inspected 
and no injury was found.  The stomach along the lesser 
curvature had through and through holes, which were closed.  
The entrance and exit wounds were debrided.  The veteran was 
noted to have done well post-operatively.

He was transferred to an Evacuation Hospital after 
approximately one week.  The hospital transfer note reflects 
that the veteran underwent an exploratory thoracotomy, a 
wedge resection of the left lower lung, a transdiaphragmatic 
exploration of the abdomen with closure of perforations of 
the stomach's lesser curvature, and debridement of wounds.  
The post-operative course was satisfactory.  Other treatment 
notes indicate that his post-operative period was 
uncomplicated, and that the site where chest tubes had been 
removed was well-healed.

The total hospitalization appears to have been slightly less 
than one month, and he was apparently transferred to 
convalescence.  In a December 1969 clinical record, the 
military physician noted that the veteran had healed surgical 
and chest tube scars on the left chest.  He was discharged 
from military service in January 1970.  The service 
separation examination report revealed a 12 inch scar on the 
left side; otherwise, the clinical evaluation of all his 
systems was normal.

Chest Muscle Damage and Pleural Cavity Injury.  The RO has 
rated the veteran at 30 percent disabling under a combined 
diagnostic code of 5321 (Muscle Group XXI) and 6845 (chronic 
pleural effusion or fibrosis).  The Board determines that DC 
6843 (traumatic chest wall defect, pneumothorax, hernia, 
etc.) is also appropriate but that consideration of this 
diagnostic code makes no difference in the analysis as both 
diagnostic codes use the same evaluation criteria.

Muscle Damage

Turning first to the muscle damage component of the veteran's 
disability, guidance in rating muscle injuries is set out at 
38 C.F.R. § 4.56, which discusses factors to be considered in 
the evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot wounds or other 
trauma.  Slight muscle disability is described as a simple 
wound of muscle without debridement or infection.  History 
will be reported as superficial wound with brief treatment 
and return to duty.  Healing with good functional results.  
There will be no cardinal signs or symptoms of muscle 
disability.  Objective findings will include minimal scar, 
and no evidence of fascial defect, atrophy, or impaired 
tonus.  There will be no impairment of function or metallic 
fragments retained in muscle tissue.

Moderate disability of muscles is described as a through and 
through or deep penetrating wounds of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  History will include 
evidence of in-service treatment for the wound.  The will be 
a record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings include entrance and exit scars, 
small or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to other side.  

Moderately severe muscle disability is described at 38 C.F.R. 
§ 4.56 as being from through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  History should 
include hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaints of cardinal signs 
and symptoms of muscle disability and evidence of inability 
to keep up with work requirements.  Objective findings should 
include entrance and exit scars indicating track of the 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles as compared with sound side.  
Tests of strength and endurance of sound side demonstrate 
positive evidence of impairment.

Severe muscle disability is described at 38 C.F.R. § 4.56 as 
being from through and through or deep penetrating wounds due 
to high-velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection or 
sloughing of soft parts, intermuscular binding and scarring.  
History should include hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaints of 
cardinal signs and symptoms of muscle disability worse than 
those for moderately severe muscle injuries and evidence of 
inability to keep up with work requirements.  Objective 
findings should include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area.  Muscles swell and 
harden abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared to uninjured 
side indicate severe impairment of function.  

The RO rated the veteran's muscle disability under DC 5321, 
Muscle Group XXI.  Muscle Group XXI controls the function of 
respiration, including the thoracic muscle group.  Under DC 
5321, a slight impairment will be assigned a noncompensable 
evaluation; a moderate impairment will be assigned a 10 
percent evaluation; and a moderately severe or severe 
impairment may be assigned a 20 percent evaluation.  The 
veteran is currently rated at 30 percent disabling.  

After a review of the evidence, the Board concludes that the 
clinical evidence does not warrant a higher rating under this 
diagnostic code.  Significantly, a 20 percent rating is the 
highest available under this diagnostic code, regardless of 
the level of chest muscle disability.  Therefore, there is 
essentially no basis for a higher rating.

Nonetheless, even considering the veteran's chest  muscle 
injury and subsequent complaints, the Board finds that the 
veteran's initial injury was most consistent with a 
"moderate" disability.  As noted above, the veteran was 
shot with a single bullet (as opposed to a small high 
velocity missile or a large low velocity missile).  Further, 
while he was hospitalized for his injury, the wound healed 
well and did not include the cardinal signs and symptoms of a 
higher rating, namely prolonged infection, sloughing of soft 
parts, prolonged hospitalization, loss of deep fascia or 
muscle substance, and normal firm resistance of muscles.  
Moreover, the veteran essentially complains of increased 
fatigue - a criteria for a "moderate" disability.

Next, more recent medical evidence is consistent with a 
"moderate" disability, but no more.  As an example, in a 
November 1993 VA muscles examination report, the examiner 
related the story of the veteran's gunshot wounds.  The 
veteran complained of a three to four month history of sharp 
pain in the area of the old surgical incision on the left 
chest at the level of the ninth rib.  Physical examination 
revealed well-healed scars from the thoracotomy, entrance 
wound, and chest tube sites.  Auscultation of the heart and 
chest were normal.  

A chest X-ray reportedly showed some elevation of the left 
hemidiaphragm with obliteration of the costophrenic angle on 
the left.  The lungs were clear, fully expanded and without 
pleural thickening.  There was very minimal scarring in the 
small area of the left lower lobe at the site of the gunshot 
wound.  There was a portion of the ninth rib missing.  The 
final diagnoses were old gunshot wound to the left chest, 
well-healed left thoracotomy incision to the left chest, and 
subjective symptoms of pain at the old incision site.

In a December 1998 VA muscles examination report, the veteran 
reported shortness of breath since a gunshot wound in 
service.  He indicated that he retired early from his job as 
a warehouseman because of shortness of breath and muscle 
spasm in the area where he was shot.  His activities 
including working around the house, cleaning, cooking, and 
yard work.  He was unsure whether he had abdominal surgery 
due to the gunshot wound but complained of having muscle 
spasm which would interfere with is appetite.    

Physical examination revealed that the veteran appeared to 
have some aphasia with difficulty finding his words at time.  
Otherwise, he was alert and oriented.  Breath sounds were 
diminished in the left base, strength of his upper 
extremities was 5/5, except his left hand squeeze was less 
than his right (he was reportedly right-handed).  A 28 cm. 
scar was noted from below the left scapula to under the left 
breast.  There was no wheezing or organomegaly.  He indicated 
that he felt some tenderness to palpation on the left side of 
the abdomen but there was no tumor felt or guarding.  

Two smaller scars measuring 3.5 cms. were noted below the 
distal part of the thoracotomy scar and appeared to be 
related to the entry site of the bullet and the other for 
drainage during ad after surgery.  It was noted that the 
veteran was on muscle relaxants for arthritis and muscle 
spasm in the area.  Both sides of his lungs expanded 
symmetrically, oxygen saturation was at 99 percent on room 
air.  

The final diagnosis was history of gunshot wound to the left 
lung with likely status/post thoracotomy and bullet removal 
with surgery.  The examiner noted that the groups of muscles 
operated on belonged to Muscle Group XXI, but there was no 
apparent involvement of the diaphragm and no scars found on 
the abdomen.  

In a December 2001 VA muscles examination report, the veteran 
complained of left chest wall and rib pain.  He reported pain 
and weakness in the thorax and chest musculature and pain and 
weakness with any twisting or lifting with his upper 
extremities.  It was noted that he had undergone a left 
thoracotomy secondary to a gunshot wound suffered while on 
active duty in Vietnam.  The examiner reported that the 
veteran was accidentally shot in the chest with a 38-caliber 
sidearm during a combat run in a helicopter.  While this 
evidence is not factually accurate, the Board, nonetheless, 
recognizes that the veteran's injuries were severe and 
warranted surgical intervention.  

Physical examination revealed that the veteran was in no 
acute distress.  A healed surgical left thoracotomy scar was 
noted on his chest, just inferior to his left areola and two 
other healed scare most likely consistent with previous chest 
tube placement.  He had some decreased sensation along his T-
10 region, consistent with the surgical scar.  He had 
"marked" left pectoralis muscular atrophy, normal chest 
expansion, and tenderness to palpation along the surgical 
scar on the left.  Breath sounds were normal.  

Strength was 5/5 in his deltoids, biceps, triceps, wrist 
flexors, wrist extensors, and hands.  Reflexes were 1+ 
throughout.  There were no pathological reflexes.  The 
examiner noted that a chest X-ray showed the absence of his 
left 10th rib, most likely denoting a post-surgical change.  
A slight elevation of his left hemidiaphragm was also noted.  
The examiner concluded that the thoracic pain was secondary 
to the previous gunshot wound suffered during combat.  

While the veteran has reported pain and on-going fatigue, the 
Board is persuaded by the absence of loss of muscle substance 
and strength as compared to the unaffected side and no 
evidence of moderately severe impairment of function.  While 
the veteran has shown "severe" muscle atrophy of the left 
pectoralis, the Board concludes that no higher than a 30 
percent rating can be assigned under DC 5321.

Pleural Cavity Injury

Next, addressing the pleural cavity injury component of the 
veteran's gunshot wound disability, the Board will consider 
DC 6843 (traumatic chest wall defect).  Under DC 6843, the 
General Rating Formula for restrictive lung diseases provides 
a 10 percent evaluation with FEV-1 of 71-80 percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalational or oral bronchodilator therapy.  

A 30 percent evaluation may be assigned with FEV-1 of 56-70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  A 60 percent 
evaluation requires FEV-1 of 40-55 percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to 
a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  

Finally, a 100 percent evaluation is warranted with FEV-1 
less than 40 percent predicted, or; FEV-1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications.

Relevant to this claim, Note (3) of DC 6843 provides that 
gunshot wounds of the pleural cavity with bullet or missile 
retained in the lung, pain or discomfort on exertion, or with 
scattered rales or some limitation of excursion of diaphragm 
or of lower chest expansion shall be rated at least 20-
percent disabling.  Disabling injuries of the shoulder girdle 
muscles shall be separately rated and combined with ratings 
for respiratory involvement.  However, there is an exception 
for involvement of Muscle Group XXI (DC 5321), which is the 
case here, and it will not be separately rated.  

In an October 1993 VA respiratory examination, the examiner 
interpreted pulmonary function testing (PFTs) and concluded 
that the veteran had a mild obstructive ventilatory defect.  
There was a reduced vital capacity suggesting the presence of 
a mild restrictive ventilatory defect.  

In a December 2001 VA respiratory examination report, the 
examiner noted that the veteran had PFTs performed in January 
1999, which showed mild obstructive ventilatory defect.  A 
history of gunshot wound was noted with a injury to the left 
chest.  The veteran indicated that he had dyspnea on 
exertion, chronic cough, no hemoptysis, use of an inhaler, 
some night seats, but no frequent fever.  He had been told he 
had emphysema but denied use of home oxygen.  

Physical examination revealed that the veteran was in no 
distress.  Room air oxygen saturation at rest was 98 percent.  
A chest X-ray at the time showed no acute cardiac or 
pulmonary abnormality.  Pulmonary function tests showed a 
FEV-1 of 57 percent predicted before bronchodilators and 63 
percent post bronchodilators.  FEV-1/FVC was 66 percent.  The 
diagnosis was mild obstructive ventilatory defect, which was 
not clearly improved with bronchodilators.  The final 
clinical impressions included status/post gunshot wound to 
the left chest, past history of tobacco abuse, and chronic 
obstructive pulmonary disease.

In an August 2002 VA respiratory examination report, the 
veteran complained of dyspnea on exertion, and a chronic 
productive cough.  He used an inhaler, which helped his 
breathing.  He denied shortness of breath at rest, the use of 
home oxygen, or hemoptysis.  He related that he was told he 
had emphysema.  He reported a 10 year smoking history but had 
quit 5 years previously.  

Physical examination revealed respirations were 16 breaths 
per minute.  Oxygenation saturation on room air was 96 
percent, which improved to 100 percent with deep breathing.  
He was in no acute distress.  He had harsh breath sounds with 
diminished breath sounds in the left base.  Occasional 
expiratory wheezes and rhonchi were noted.  Pulmonary 
function testing showed an FEV-1 of 62 percent predicted 
before bronchodilators and 61 percent post bronchodilators.  
FEV-1/FVC was 69 percent.  The clinical impression was status 
post gunshot wound to the left chest involving the stomach, 
status/post surgery resection of the left lower lobe, and 
evidence of chronic obstructive pulmonary disease.

After a review of the evidence, the Board finds that no 
higher than a 30 percent rating is warranted.  Importantly, 
the results of the pulmonary function tests are most 
consistent with a 30 percent rating, but no more.  As noted 
above, the December 2001 PFTs showed a FEV-1 of 57 percent 
predicted before bronchodilators and 63 percent post 
bronchodilators.  FEV-1/FVC was 66 percent.  The August 2002 
PFTs reflected an FEV-1 of 61 and 62 percent predicted, and 
an FEV-1/FVC of 69 percent.  These findings are consistent 
with a 30 percent rating, but no more, under the regulatory 
criteria.  

Further, his restrictive lung disease has consistently been 
characterized as "mild."  Specifically, in the October 1993 
examination, the examiner concluded the presence of a "mild 
restrictive ventilatory defect."  In December 2001, the 
examiner noted a "mild obstructive ventilatory defect."  
Moreover, there is no indication that the veteran has 
experienced monthly exacerbations or any need for systemic 
steroids.  The Board finds this evidence most consistent with 
a 30 percent rating, but no more.  

Accordingly, in view of the above, the Board concludes that 
the evidence does not support a higher rating for the 
residuals of a gunshot wound to the chest.  

Closure of an Abdominal Wound.  The RO has rated the 
veteran's abdominal residuals of the gunshot wound at 10 
percent disabling under Diagnostic Code 7301.

Under DC 7301 (peritoneum adhesions), a noncompensable 
evaluation will be assigned for mild disease.  A "moderate" 
disability, with pulling pain on attempting to work or 
aggravated by movements of the body, or occasional episodes 
of colic pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distension will be assigned a 10 
percent rating.

A 30 percent evaluation contemplates a "moderately severe" 
disorder with partial obstruction manifested by delayed 
motility of barium meal and less frequent and less prolonged 
episodes of pain.  A 50 percent evaluation contemplates 
"severe" symptomatology with definite partial obstruction 
shown by X-ray, with frequent and prolonged episodes of 
severe colic distension, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage.  

In this case, the Board finds that no greater than a 10 
percent rating is warranted at this time.  In a December 1998 
VA muscles examination report, the veteran reported that he 
was unsure whether he had abdominal surgery due to the 
gunshot wound but complained of having muscle spasm which 
would interfere with his appetite.  He indicated that he had 
been gaining weight back and his appetite was fine.  Physical 
examination revealed some tenderness to palpation on the left 
side of the abdomen but there was no tumor felt or guarding.  
Bowel sounds were present.  The examiner noted that the 
veteran was service-connected for adhesions of the peritoneum 
but reported that there was no symptoms compatible with 
adhesions at the time of the examination.    

In a December 2001 VA respiratory examination report, the 
examiner noted that the veteran had an upper GI in November 
1989, which was normal.  The veteran indicated that he had 
normal bowel movements, sometimes experienced abdominal pain, 
especially with missing meals or with lifting, had a good 
appetite, and experienced weight gain of 20 lbs. over the 
past 3-4 years.  

Physical examination revealed that the veteran was in no 
distress.  There were no signs of weight gain or loss and no 
signs of anemia.  Abdomen was soft, nontender with positive 
bowel sounds.  There were some scars in the chest wall but 
not in the abdominal wall.  An upper GI was shown to be 
normal.  The final clinical impressions included status/post 
gunshot wound to the left chest and involving the stomach.

An August 2002 upper GI series showed nonobstructed bowel gas 
patter, no masses or suspicious calcifications, normal 
esophageal motility and mucosal pattern, no hiatal hernia, no 
gastroesophageal reflux, and no esophagitis.  Size, contour, 
and mucosal pattern of the stomach and duodenum were normal.  
The final diagnosis was normal GI series.

After reviewing the evidence on file, it is the conclusion of 
the Board that an increased rating for the veteran's service-
connected abdominal disability is not in order at this time.  
As noted, a 30 percent evaluation requires partial 
obstruction, delayed motility, and episodes of colic 
distension.  In this case, while the veteran has reported 
some abdominal pain, multiple GI series have been normal.  
Further, there is no indication of weight loss or gain, no 
constipation or diarrhea, and the most recent GI series 
specifically noted that the esophageal motility was normal.  
In addition, frequent and prolonged episodes of severe colic 
distension have not been reported.  Accordingly, there is no 
basis for a higher rating under DC 7301.  

The Board has considered the veteran's sworn testimony and 
written statements that his service-connected disabilities 
are worse than currently evaluated.  Although his statements 
and sworn testimony are probative of symptomatology, they are 
not competent or credible evidence of a diagnosis, date of 
onset, or medical causation of a disability.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disabilities are evaluated, more 
probative than the subjective evidence of an increased 
disability.

Finally, the Board notes that the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his service-connected disabilities are 
appropriately evaluated.  

II.	Claims of Entitlement to Service Connection

Relevant Law and Regulations.  Under the relevant 
regulations, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2004).  However, continuity of symptoms is required 
where the condition in service is not, in fact, chronic or 
where diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service Connection for a Low Back Disorder

The veteran contends, in essence, that his low back disorder 
is secondary to his service-connected gunshot wounds.  In the 
alternative, he maintains that he experienced back pain in 
service, which has continued since that time.

Service medical records are negative for complaints of, 
treatment for, or diagnosis of a chronic low back disorder.  
While it appears that he sought treatment for low back pain 
on two occasions during active duty, the service separation 
examination report reflects a normal clinical evaluation of 
the veteran's spine.

Post-service medical evidence is negative for complaints of, 
treatment for, or diagnosis of a low back disorder for many 
years after service discharge.  As an example, a VA 
examination report dated in May 1970 reflected that the 
lumbosacral spine was normal.  There was no restriction of 
mobility of the lumbar spine and no diagnosis made with 
respect to a low back disorder.

A private Medical Certificate lists the veteran's treatment 
from 1972 to 1975 but does not include any treatment for a 
low back disorder.  In a 1977 examination, his gait was good, 
he had good balance, no limp, and needed no walking aid.  
There was no mention of a low back disorder.  A July 1985 VA 
examination report indicated that the veteran had a normal 
gait, normal toe-heel gait, full knee bend, normal range of 
motion, negative straight leg raises, normal strength in all 
extremities, and a slight lumbar stress on pelvic roll, but 
the curvature of the back was normal.  There was no diagnosis 
made with respect to the low back.  

An October 1994 physical therapy note indicated that the 
veteran had participated in physical therapy twice a week for 
approximately one month.  He had been initially evaluated for 
awkward gait, and decreased balance and coordination.  His 
complaints included back, left hip, and left knee pain.  It 
was noted that his pain and discomfort were relieved with 
exercise.

In a July 2002 VA examination, undertaken specifically to 
address the issue on appeal, the examiner noted that the 
veteran complained of back pain in August 1968 after lifting.  
Examination revealed no muscle spasm.  The examiner related 
that additional service medical records reflected treatment 
for low back pain in December 1968, and October 1969.  It was 
noted that the separation examination was normal.  The 
examiner indicated that an initial VA examination in May 1970 
was also normal.  He reported that in January 1999, the 
veteran was treated for low back problems, and a June 1999 X-
ray showed narrowing of the disc space at L5-S1.  He 
subsequently underwent a laminectomy and discectomy for disc 
herniation.  

After a physical examination, the examiner noted a clinical 
impression of chronic low back pain, status/post left L5-S1 
discectomy in 1999.  The examiner concluded:

I did not see a direct association 
between the residuals of the gunshot 
wound with the associated development of 
arthritis and surgery of the lower back . 
. . It is noted that [the veteran] had 
some problems with his back in service, 
however, the discharge examination was 
said to be negative as noted and on the 
initial VA examination in May of 1970, 
the back examination was apparently 
normal according to the records.

A reasonable reading of the VA examiner's opinion is that the 
veteran's current low back complaints are not secondary to 
his service-connected gunshot wounds as he specifically noted 
that he "did not see a direct association" between the two.  
It is also reasonable to conclude that the examiner's opinion 
was that the veteran's in-service back complaints were acute 
and transitory and were not related to his current low back 
symptomatology.

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.

Moreover, except for the veteran's assertions to the 
contrary, there is no other medical evidence in the claims 
file establishing a medical nexus between his in-service 
complaints of back pain and his current low back disorder, 
nor is there a medical relationship established between his 
service-connected gunshot wound residuals and his low back 
complaints.  For those reasons, the Board finds that the 
claim of entitlement to service connection for a low back 
disorder, on a direct and secondary basis, must be denied.

Entitlement to Service Connection for the Residuals of Cold 
Feet Injury

The veteran contends that he developed frostbite of his left 
foot while on active duty.  He asserts that his feet now give 
him a lot of problems and that he should be granted service-
connection.

Service medical records are negative for complaints of, 
treatment for, or diagnosis of frostbite of the feet.  In 
fact, there is no evidence of any symptomatology associated 
with frostbite of the feet reported in any medical evidence.  
Therefore, the Board finds that there is no evidence of 
chronic residuals associated with frostbite during military 
duty.  Next, post-service medical evidence is negative for 
the residuals of frostbite.  In multiple VA and private 
medical records, there has been no mention made of frostbite 
to the feet.  

After a review of the evidence, the Board finds that the 
claim must be denied.  Significantly, service connection may 
only be granted for a current disability; when a claimed 
condition is not shown, there may be no grant of service 
connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability).  
"In the absence of proof of a present disability there can 
be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

Notwithstanding the veteran's claim, the Board finds that 
there is no evidence of frostbite in service, and no current 
diagnosis of cold injury residuals is shown.  To this end, 
the Board places significant probative value on the absence 
of treatment for, complaints of, or diagnosis of frostbite 
residuals.  The veteran has only offered his lay statements 
concerning a relationship between his complaints and active 
duty.  

The mere contention of the veteran, no matter how well-
meaning, without supporting medical evidence that would 
etiologically relate his current claim with military service 
cannot support a claim for service-connection.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 
359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1994); King v. Brown, 5 Vet. App. 19 (1993).  Thus, the 
claim service connection must be denied as he has not 
submitted any competent evidence to demonstrate that the 
claim is plausible.

In sum, there is no evidence of frostbite in service, and no 
current diagnosis of a cold injury residuals.  As such, the 
claim must be denied.

III.  New and Material Evidence Claim

Relevant Law and Regulations.  When a veteran seeks to reopen 
a claim based on new evidence, VA must first determine 
whether the additional evidence is "new" and "material."  
Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluated the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant.  It must be so significant, by 
itself or in connection with evidence previously assembled, 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156 (2004).  In 1998, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) clarified the standard to be used for 
determining whether new and material evidence has been 
submitted.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In Hodge, the Federal Circuit held that additional 
evidence which contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability may be considered new and material, even where 
it will not eventually convince VA to alter its rating 
decision.

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (the 
credibility of new evidence is presumed for purposes of 
determining whether new and material evidence has been 
presented); Fluker v. Brown, 5 Vet. App. 296, 298 (1993) 
(noting that "for purposes of determining whether a claimant 
has submitted new and material evidence to reopen a claim, 
the Court presumes the credibility of the evidence"); Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992) (finding error 
because the Board - by appearing "skeptical" of statement - 
failed to presume credibility of statement prior to reopening 
stage).

The law was recently amended to define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
Under the amended regulations, if the evidence is new and 
material, the question is whether the evidence raises a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  These changes are prospective for 
claims filed on or after August 29, 2001, and are not 
applicable to the veteran's claim.

Factual Background.  Historically, the RO denied a claim for 
anxiety by decision dated in October 1970.  The RO reviewed 
the veteran's service medical records, and a VA examination 
report showing a diagnosis of anxiety reaction.  The RO noted 
that the clinical records were negative for complaints or 
manifestations of any psychiatric disease related to military 
service.  The RO concluded that service connection for a 
psychiatric disorder was not warranted.  The veteran was 
notified of this decision and did not appeal.  The decision 
became final one year later.

In May 1994, the veteran claimed that he was depressed due to 
his gunshot wound residuals.  In April 1997, he sought 
treatment for depression.  In outpatient treatment records 
dated in December 1997 and March 1998, he reported that he 
was anxious and worried over health-related issues.  In March 
1998, a treating physician noted that the veteran had 
sustained at least one traumatic event during active duty 
(referencing the gunshot wound).  By rating decision dated in 
May 1998, the RO denied a claim for a psychiatric disorder on 
the basis that new and material evidence had not been 
submitted.

Legal Analysis.  After a review of the evidence, the Board 
finds that the claim should be reopened.  Of note, the 
original claim appeared to focus primarily on a diagnosis of 
anxiety.  The more recent claim concerned a claim for 
depression.  Although both claims are related to a 
psychiatric disorder, the Board finds that the claim should 
be reopened for diagnosis clarification.  Further, the 
January 1999 VA psychiatric examiner concluded that it was 
"absolutely essential" to obtain records of the veteran's 
psychiatric history prior to the time of brain aneurysm in 
order to give him a "full and fair hearing."  This strongly 
suggests to the Board that additional assessment is needed of 
the veteran's psychiatric disorder.  

Given that the veteran's new claim raises a question of the 
appropriate diagnosis and of the relationship to military 
service, the Board finds that new and material evidence has 
been submitted sufficient to reopen the claim.  Since new and 
material evidence has been received to reopen the claim, the 
issue of service connection will be addressed on a de novo 
basis.  Nonetheless, after a review of the evidence, the 
Board finds that a remand is necessary to adjudicate the 
claim.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in March 2001 (back and cold injury 
residuals), December 2001 (gunshot wounds), and March 2002 
(new and material evidence).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
multiple notices provided to the veteran were not given prior 
to the first AOJ adjudications of the claims, the notices 
were provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The issues on appeal were re-adjudicated 
and a supplemental statement of the case was provided to the 
veteran in May 2004.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  In addition, 38 C.F.R. § 3.159(b)(1) was cited in 
the May 2004 supplemental statement of the case.  In light of 
the actual notice provided, the Board finds that any content 
deficiency in the notice letters was non-prejudicial error.  

Further, with respect to the claim for new and material 
evidence, inasmuch as the Board is allowing the benefit 
sought on appeal, the veteran will not be prejudiced by the 
Board's decision even if the notice and duty to assist 
provisions contained in the VCAA have not been completely 
satisfied.  Therefore, no further action is necessary under 
the mandate of the VCAA.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained in December 1998, December 
2001, and August 2002.  The available medical evidence is 
sufficient for adequate determinations.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.


ORDER

The claim for entitlement to a disability evaluation in 
excess of 30 percent for the residuals of a gunshot wound, an 
injury to the left chest involving the respiratory (thoracic) 
muscles (Muscle Group XXI), with status/post pleural cavity 
injury, secondary to perforating wound of left thorax and 
segmental resection of the left lower lobe is denied.

The claim for entitlement to a disability evaluation in 
excess of 10 percent for the residuals of a gunshot wound, 
post-operative closure of lesser curvature of stomach and 
diaphragm is denied.

The claim for entitlement to service connection for a low 
back disorder is denied.

The claim for entitlement to service connection for the 
residuals of cold feet injury is denied.

New and material evidence having been submitted, the claim 
for entitlement to service connection for an acquired 
psychiatric disorder is reopened and the benefit is granted 
to this extent.


REMAND

Having determined that the veteran's claim for entitlement to 
service connection for a psychiatric disorder should be 
reopened, a remand is needed at this time.  Specifically, the 
Board finds that a remand is necessary to obtain a medical 
opinion as to whether the veteran's current psychiatric 
disorder was incurred in or aggravated by military service.  
Further, a determination should be made as to whether there 
has been recent medical care, and whether there are any 
additional records that should be obtained.  

The veteran is advised that while the case is in remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain outpatient 
treatment records related to the 
psychiatric claim from the VA Medical 
Center (VAMC) Jackson, Mississippi, for 
the period from May 2004 to the present.

2.  The claims file, to include records 
obtained pursuant to the above, should be 
directed to a VA examiner for a medical 
opinion regarding the relationship 
between the veteran's psychiatric 
complaints with active military duty.  
Specifically, the examiner is requested 
to express opinions as to the following:

?	What is the veteran's current 
psychiatric diagnosis?
?	Does the record establish that the 
veteran's current psychiatric 
disorder at least as likely as not 
(i.e., probability of 50 percent) 
had its onset during service or is 
in any other way causally related to 
service?
?	Are the veteran's psychiatric 
symptoms related to his gunshot 
wound residuals.

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


